Title: To Alexander Hamilton from Rufus Graves, 25 February 1800
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter 25th. Feby 1800
          
          I this day received via Oxford your letter of the 15th. & 17th of Jany.
          The Paymaster of the 16 Regt at the arrival of the Paymaster General’s drafft was necessarily absent—I had a few days previous sent him to Portsmouth to receive four hhds. of  Uniform Clothing which had been shipped by the Agent of the war department to that post for the use of the 16 Regt. and to distribute the same to the recruiting parties in N. Hampshire  & Vermont, which were at that time entirely destitute of Uniform coats and almost so of Woolen overalls—
          But so soon as the letter arrived which contained the drafft I sent it to the Paymaster  and ordered him to return to Oxford by the way of Boston without loss of time, which he did, and brot the money to the amount of the drafft    and appropriated it as soon or sooner than was done in the other Regiments whose Paymasters   were on the ground—
          I have the honor to be with very great respect Sir your Obedient Sert.
          
            R Graves Lt Col. Com. 16th US Regt
          
          Major Genl. Hamilton—
        